UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
ARLENE JOYCE FURFERO,

                          Plaintiff,                                                ORDER
                                                                             20 CV 2395 (BMC)(LB)
        -against-

ST. JOHN’S UNIVERSITY,
CONRADO GEMPESAW, SIMON MOLLER,
NOREAN SHARPE, CHARLES CLARK,
JOSEPH OLIVA, JOSHUA HURWIT,
NADA LLEWELLYN, KEATON WONG,
MICHELLE CADLE, and DANIELLE HAYNES,

                           Defendants.
---------------------------------------------------------------X
BLOOM, United States Magistrate Judge:

        The Court shall hold the initial conference by telephone in pro se Plaintiff's employment

discrimination case on November 4, 2020 at 10:00 a.m. The parties shall call the Chambers

telephone conference line at (888) 363-4734 and use the access code 4444221 promptly at 10:00

a.m. No planning conference pursuant to Rule 26(a) shall be required at this time. Parties are

advised that they must contact each other before making any request for an adjournment to the

Court. Any request for an adjournment must be electronically filed with the Court at least seventy-

two (72) hours before the scheduled conference. The Clerk of Court is respectfully directed to mail

a copy of this Order to plaintiff.

SO ORDERED.

                                                                                 /S/
                                                                   LOIS BLOOM
                                                                   United States Magistrate Judge

Dated: October 14, 2020
       Brooklyn, New York




                                                        1
